      Case 3:20-cv-00365-FJS-ATB Document 23 Filed 08/16/21 Page 1 of 23




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


MATTHEW PHILLIP ROBERTS,

                              Plaintiff,

                      v.                                                    3:20-CV-365
                                                                             (FJS/ATB)
THE SAGE CORPORATION, JENIFER SIMPSON,
and NICK BURLINGAME,

                              Defendants.


APPEARANCES                                          OF COUNSEL

STAGG WABNIK LAW GROUP LLP                           AMANDA BROOKE SLUTSKY, ESQ.
401 Franklin Avenue, Suite 300                       DEBRA L. WABNIK, ESQ.
Garden City, New York 11530
Attorneys for Plaintiff

BOND, SCHOENECK & KING,                              ROBERT F. MANFREDO, ESQ.
PLLC                                                 ERIC M. O’BRYAN, ESQ.
222 Corporate Woods Blvd, Suite 501
Albany, New York 12211
Attorneys for Defendants

SCULLIN, Senior Judge


                           MEMORANDUM-DECISION AND ORDER
                                      I. INTRODUCTION

       On November 25, 2019, Plaintiff filed a Charge of Discrimination with the Equal

Employment Opportunity Commission (“EEOC”) alleging discrimination, sexual harassment,

and retaliation based on sex. See Dkt. No. 22 at ¶ 7. On March 11, 2020, the EEOC dismissed

his Charge and issued a notice of right to sue letter; and Plaintiff commenced this action within

90 days of receipt of such EEOC notice. See id. at ¶¶ 8-9.
      Case 3:20-cv-00365-FJS-ATB Document 23 Filed 08/16/21 Page 2 of 23




       On March 31, 2020, Plaintiff filed a complaint against Defendants The SAGE

Corporation ("SAGE"), Simpson, and Burlingame. See Dkt. No. 1. On November 25, 2020,

Plaintiff filed an amended complaint in accordance with the Court’s November 25, 2020

Stipulation and Order. See Dkt. Nos. 21-22.

       In his amended complaint, Plaintiff asserted the following causes of action:

               (1) Sex discrimination, pursuant to New York Executive Law
                   § 296(1), against all of the Defendants (1st Cause of Action);

               (2) Quid pro quo sexual harassment, pursuant to New York
                   Executive Law § 296, against all of the Defendants (2nd Cause
                   of Action);

               (3) Retaliation, pursuant to New York Executive Law § 296,
                   against all of the Defendants (3rd Cause of Action);

               (4) Aiding and abetting, pursuant to New York Executive Law
                   § 296, against Defendants Simpson and Burlingame (Fourth
                   Cause of Action);

               (5) Discrimination, pursuant to Title VII, against Defendant SAGE
                   (Fifth Cause of Action); and

               (6) Retaliation, pursuant to 42 U.S.C. § 12203, 1 against Defendant
                   SAGE (6th Cause of Action).
See id. at ¶¶ 40-85.

    Pending before the Court are Defendants' motion to dismiss Plaintiff's amended complaint

for failure to state a claim and Plaintiff's cross-motion to amend his amended complaint. See

Dkt. Nos. 13, 18.




1
 Plaintiff corrects this statutory citation to the correct statutory section of Title VII, 42 U.S.C.
§ 2000e-3, in his Proposed Second Amended Complaint ("PSAC"). See Dkt. No. 18-4 at ¶¶ 72-
80.
                                                -2-
      Case 3:20-cv-00365-FJS-ATB Document 23 Filed 08/16/21 Page 3 of 23




                                            II. DISCUSSION

A. Standard of review

        When considering a motion to dismiss pursuant to Rule 12(b)(6) of the Federal Rules of

Civil Procedure, the court must accept the material facts alleged in the complaint as true and

draw all reasonable inferences in the plaintiff's favor. See Interpharm, Inc. v. Wells Fargo Bank,

Nat'l Ass'n, 655 F.3d 136, 141 (2d Cir. 2011) (citation omitted). However, the court is not

required to credit legal conclusions, bare assertions, or conclusory allegations. See Ashcroft v.

Iqbal, 556 U.S. 662, 678-81 (2009) (citations omitted). As such, "[t]o survive a motion to

dismiss, a complaint must contain sufficient factual matter, accepted as true, to 'state a claim to

relief that is plausible on its face.'" Iqbal, 556 U.S. at 678 (quoting [Twombly, 550 U.S.] at 570,

127 S. Ct. 1955). A claim is facially plausible "when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged." Id. (citing [Twombly, 550 U.S.] at 556, 127 S. Ct. 1955). Therefore, under this

standard, a plaintiff must support his claims with sufficient factual allegations to show "more

than a sheer possibility that a defendant has acted unlawfully." Id. (citation omitted). Thus, if

the plaintiff has not "'nudged his claims' . . . 'across the line from conceivable to plausible,'" the

court must dismiss the complaint. Id. at 680 (quoting [Twombly, 550 U.S. at 570]).

        Around June 2018, Plaintiff began working as a truck driving instructor for Defendant

SAGE, a private company that provides education and training to truck drivers seeking

commercial driver's licenses, at its Endicott School, under the immediate supervision of Suzzette

Cachilli until December 14, 2018, at which time Defendant Burlingame became his immediate

supervisor. In his amended complaint, Plaintiff alleges that Defendant Simpson, who

temporarily supervised him on a traveling instructor assignment, sexually harassed him in July or

                                                 -3-
      Case 3:20-cv-00365-FJS-ATB Document 23 Filed 08/16/21 Page 4 of 23




August 2018, and that Defendants thereafter subjected him to sex-based discrimination and a

sex-based hostile work environment and retaliated against him for declining Defendant

Simpson's sexual advances.




B. Title VII discrimination claims

       A plaintiff is only entitled to bring a Title VII claim for discriminatory acts that occur

within the statutory period defined under 42 U.S.C. § 2000e-5(e)(1). See Patterson v. Cnty. of

Oneida, N.Y., 375 F.3d 206, 220 (2d Cir. 2004). Under 42 U.S.C § 2000e-5(e)(1), the statutory

period to file a discrimination charge with the EEOC is 180 days after the alleged unlawful act

occurred, unless the aggrieved party first initiates proceedings with a state or local agency

authorized to provide relief, in which case the aggrieved party has 300 days to file a charge with

the EEOC. See 42 U.S.C. § 2000e-5(e)(1); McGullam v. Cedar Graphics, Inc., 609 F.3d 70, 75

(2d Cir. 2010) (citation omitted). The parties agree that the 300-day period applies.

       The continuing violation exception to Title VII's statutory limitations period provides

that, if a plaintiff timely files an EEOC charge regarding an employment action taken in

furtherance of an ongoing policy of discrimination, all claimed discriminatory acts taken in

furtherance of that policy will be timely regardless of whether they occurred within the statutory

period. See Patterson, 375 F.3d at 220 (quoting Lambert v. Genesee Hosp., 10 F.3d 46, 53 (2d

Cir. 1993), cert. denied, 511 U.S. 1052, 114 S. Ct. 1612, 128 L. Ed. 2d 339 (1994)). In other

words, to state a claim under the continuing violation exception, a plaintiff "must establish both

(1) a policy or practice which caused the alleged discrimination, and (2) that the timely claim is

continuous in time with the untimely claims." Tiffany v. KDF Co., LLC, No. 3:04-CV-0677,


                                                -4-
      Case 3:20-cv-00365-FJS-ATB Document 23 Filed 08/16/21 Page 5 of 23




2005 WL 2739137, *4 (N.D.N.Y. Oct. 24, 2005) (citing Quinn v. Green Tree Credit Corp., 159

F.3d 759, 766 (2d Cir. 1998)).

       However, the Second Circuit generally disfavors application of the continuing violation

exception and will only do so in "compelling circumstances." See id. (quotation and other

citation omitted). Additionally, the continuing violation exception will not apply when the

untimely claims that a plaintiff seeks to bootstrap to the timely claims address "'discrete acts of

discrimination or retaliation,'" Patterson, 375 F.3d at 220 (quoting [Nat'l R.R. Passenger Corp.

v.] Morgan, 536 U.S. [101,] 105, 122 S. Ct. 2061 [(2002)] (emphasis added)), even if such acts

are similar to one another, see Bamba v. Fenton, 758 F. App'x 8, 11 (2d Cir. 2018) (summary

order) (quotation and other citation omitted). Similarly, the continuing violation exception will

not apply to untimely discrete acts that are taken "'pursuant to a general policy that results in

other discrete acts occurring within the limitations period.'" Rivas v. New York State Lottery, 745

F. App'x 192, 193 (2d Cir. 2018) (summary order) (quoting Chin v. Port Auth. of N.Y. & N.J.,

685 F.3d 135, 157 (2d Cir. 2012)).

       Plaintiff filed his EEOC charge on November 25, 2019, meaning that the 300-day statute

of limitations precludes any of his claims based upon alleged conduct that occurred prior to

January 29, 2019. See Dkt. No. 22 at ¶ 7. Plaintiff does not contest that all of Defendants’

alleged conduct that occurred during the time that Defendant SAGE employed him occurred

prior to the January 29, 2019 statutory cut-off date. See Dkt. No. 18-6 at 9-10. Rather, Plaintiff

argues that his untimely allegations from the period when Defendant SAGE employed him are

part of one continuing violation. See id. at 9-10. Plaintiff maintains that such continuing

violation includes Defendant Burlingame and other unnamed employees of Defendant SAGE

retaliating against him until February 20, 2019, by contacting his subsequent employer, CVS

                                                -5-
      Case 3:20-cv-00365-FJS-ATB Document 23 Filed 08/16/21 Page 6 of 23




Ryder Company ("Ryder"), about him, thereby making all of the claimed conduct timely. See id.

at 9-10. For the following reasons, this argument is unavailing.

   1. Sex-based disparate treatment

       Discrete acts are employment practices that occur at a single and "particular moment in

time," rather than continuing over an extended time period. See Port Auth. Police Asian Jade

Soc'y of New York & New Jersey Inc. v. Port Auth. of New York & New Jersey, 681 F. Supp. 2d

456, 463 (S.D.N.Y. 2010) (citing [Morgan, 536 U.S.] at 113, 114, 118, 122 S. Ct. 2061).

Therefore, by definition, discrete acts of discrimination or retaliation are not capable of forming

a continuing violation. See Cole v. New York State Dep't of Corr., No. 5:15-CV-876 (FJS/ATB),

2017 WL 1194233, *6 (N.D.N.Y. Mar. 30, 2017) (citing Papelino v. Albany Coll. of Pharmacy

of Union Univ., 633 F.3d 81, 91 (2d Cir. 2011)) (other citation omitted).

       According to Plaintiff, Ms. Cachilli assigned him to Defendant SAGE's Berwick School

in July 2018, during which time Defendant Simpson became his direct supervisor and

immediately began behaving inappropriately towards him. See Dkt. No. 22 at ¶¶ 17-18, 20-22.

Defendant Simpson's behavior towards Plaintiff allegedly included (1) caressing his hair and

neck and tugging on him upon meeting him; (2) calling his hotel room and making inappropriate

comments to him while attempting to get him to go out to get a beer with her; (3) texting him

about her "perky breasts" and sending him pictures of herself in a bikini; and (4) continuing to

make undesired advances towards him during his first week at the Berwick School. See id. at

¶¶ 20-24. Plaintiff maintains that he regularly rejected Defendant Simpson's advances and that,

as a result, Defendant Simpson was visibly upset and resented him. See id. ¶¶ 20-25.




                                                -6-
      Case 3:20-cv-00365-FJS-ATB Document 23 Filed 08/16/21 Page 7 of 23




       Upon his Berwick School assignment ending, Plaintiff alleges that he was reassigned to a

school in Syracuse, New York, in August 2018, but one-week later Ms. Cachilli informed him

that Defendant Simpson had filed a sexual harassment complaint against him. See id. at ¶¶ 26-

30. Plaintiff further alleges that he told Ms. Cachilli that it was actually Defendant Simpson who

sexually harassed him, but he was still not permitted to return to his Syracuse assignment

because Defendant Simpson retaliated against him by giving a negative review of him to Beverly

Van Valkenburg, the director in charge of the Syracuse assignment and Ms. Cachilli's boss. See

id. at ¶¶ 29-31. Additionally, Defendant Simpson allegedly retaliated against him further by (1)

running an illegal background check on him; (2) claiming that he had multiple felonies, despite

Defendant SAGE's Safety Department already clearing him; (3) giving him a negative

performance review, despite never receiving any complaints against him; and (4) demanding that

Ms. Cachilli and Ms. Van Valkenburg terminate him, which Ms. Cachilli refused to do. See id.

at ¶¶ 32-33. Plaintiff alleges that, when Defendant Burlingame replaced Ms. Cachilli as his

supervisor, Ms. Van Valkenburg told him to terminate Plaintiff, so he made Plaintiff a part-time

employee by reducing his hours to four hours per week. See id. at ¶ 34. As a result of his

reduced hours, Plaintiff claims that he was forced to resign on January 7, 2019. See id. at ¶ 35.

       Despite his resignation, Plaintiff asserts that Defendant SAGE continued to retaliate

against him when he subsequently got a job as a truck driver at Ryder. See id. at ¶ 36. For

example, Plaintiff alleges that Defendant Burlingame falsely notified Ryder that Plaintiff had

failed a drug test, which caused him to miss more than two weeks of work and lose income

because Ryder did not permit him to work until he could prove that he had not failed a drug test.

See id. at ¶¶ 36-37. Plaintiff contends that, until around February 20, 2019, Defendant SAGE

continued to reach out to Ryder and falsely provide negative feedback about his work


                                               -7-
      Case 3:20-cv-00365-FJS-ATB Document 23 Filed 08/16/21 Page 8 of 23




performance and capacity as an employee. See id. at ¶ 38. As such, Plaintiff alleges that he was

forced to resign from Ryder due to Defendant SAGE's retaliation. See id. at ¶ 39.

       Based upon the above-described allegations, Plaintiff's untimely allegations from when

he was working for Defendant SAGE began around July 2018 and include (1) Defendant

Simpson's alleged sexual advances towards him at the end of July 2018 or beginning of August

2018; (2) Defendant SAGE's removal of him from his Syracuse assignment and more generally

as a travel instructor around August 2018, (3) Defendant Simpson's alleged false negative

performance review of him around August 2018, (3) Defendant Simpson's alleged illegal

background check on him around August 2018, (4) Defendant Simpson's alleged demand that

Ms. Cachilli and Ms. Van Valkenburg fire him, (5) Defendant Burlingame's alleged reduction of

his hours, and (6) Defendant SAGE's constructive discharge of him when he resigned on January

7, 2019. See id. at ¶¶ 17-35. However, unwanted sexual advances, overtures, or touching; an

undesirable removal from a specific assignment or one-time transfer to a new unit; negative

performance evaluations; negative references to subsequent or potential employers; termination

or, in this case, an unfulfilled request for the employer to terminate Plaintiff; reduction of work

hours; and constructive discharge are all discrete acts that are incapable of forming the basis of a

continuing violation for a discrimination or retaliation claim. 2 Likewise, conducting an "illegal"


2
  See Morgan, 536 U.S. at 114 (noting that termination is an easily identified discrete act);
Boonmalert v. City of New York, 721 F. App'x 29, 31 (2d Cir. 2018) (summary order) (stating
that both discontinuing a particular job assignment and a one-time transfer to a new unit are
discrete acts (quoting [Kassner v. 2nd Ave. Delicatessen, Inc., 496 F.3d 229,] 239 [(2d Cir.
2007)]; Nat'l R.R. Passenger Corp. v. Morgan, 536 U.S. 100, 110, 122 S. Ct. 2061, 153 L. Ed. 2d
106 (2002))); Bamba, 758 F. App'x at 11 (holding that a negative reference from plaintiff’s
former employer was a discrete act); Irrera v. Humpherys, 695 F. App'x 626, 629 (2d Cir. 2017)
(summary order) (holding that unwanted sexual touching is a discrete act); Singh v. Wells, 445 F.
App'x 373, 378 (2d Cir. 2011) (summary order) (stating that "'termination through discharge or
resignation'" is a discrete act (quoting Lightfoot v. Union Carbide Corp., 110 F.3d 898, 907 (2d
Cir. 1997))); Valtchev v. City of New York, 400 F. App'x 586, 589 (2d Cir. 2010) (summary
                                                -8-
      Case 3:20-cv-00365-FJS-ATB Document 23 Filed 08/16/21 Page 9 of 23




background check on Plaintiff is a discrete act because it occurs at a single moment in time and

is not ongoing. As a result, all of Plaintiff’s allegations from the period when Defendant SAGE

employed him are untimely, discrete acts.

       Plaintiff's only allegation that falls within the 300-day statutory limitations period is that

Defendant Burlingame and other employees of Defendant SAGE contacted Ryder and falsely

stated that he had failed a drug test, was not reliable, was not a good employee, and had

disagreements with his coworkers. See Dkt. No. 22 at ¶¶ 36-38. However, this allegedly

occurred after Plaintiff resigned on January 7, 2019, and Plaintiff is not entitled to assert a Title

VII discrimination claim based upon post-employment conduct. See Burlington N. & Santa Fe

Ry. Co. v. White, 548 U.S. 53, 62 (2006) (noting that the scope of Title VII’s substantive

antidiscrimination provision is "explicitly limit[ed] . . . to actions that affect employment or alter

the conditions of the workplace"). Thus, Plaintiff has failed to state a Title VII discrimination

claim. Accordingly, the Court grants Defendants' motion to dismiss his Title VII sex

discrimination claim for disparate treatment.




order) (holding that a negative employment evaluation is a discrete retaliatory act); Williams v.
New York City Dep't of Educ., 1:19-cv-01353 (MKV), 2021 WL 1178118, *5 (S.D.N.Y. Mar. 29,
2021) (stating that "[n]egative performance evaluations and individual sexual overtures" are
discrete acts (citations omitted)); Robles v. Argonaut Restaurant & Diner, Inc., No. 05 CV 5553
(JSR), 2009 WL 3320858, *9 n.8 (S.D.N.Y. Oct. 9, 2009) (stating that "hostile work
environment claims 'are different in kind from discrete acts'" such as "wage reduction,
termination, and hours reduction" (quoting Morgan, 536 U.S. at 115)); Baird v. Outlook Pointe,
No. 4:07-CV-1580, 2008 WL 4287382, *6 (M.D. Pa. Sept. 17, 2008) (stating that allegation of
reduced hours was a discrete act of retaliatory discrimination); Allen v. Egan, 359 F. Supp. 2d
220, 223 (D. Conn. 2005) (stating that plaintiff's allegation of reduced hours was a discrete
discriminatory act).
                                                 -9-
     Case 3:20-cv-00365-FJS-ATB Document 23 Filed 08/16/21 Page 10 of 23




   2. Hostile work environment

       In contrast to Title VII discrimination and retaliation claims, hostile work environment

claims involve a repetitive pattern of conduct, rather than discrete acts. Therefore, by their

nature, hostile work environment claims more easily lend themselves to application of the

continuing violation doctrine. See Williams v. New York City Dep't of Educ., No. 19 Civ. 1353

(CM), 2019 WL 4393546, *7 (S.D.N.Y. Aug. 28, 2019) (citing Rivas v. N.Y. State Lottery, 745

F. App'x 192, 193 (2d Cir. 2018) (citing Patterson v. County of Oneida, N.Y., 375 F.3d 206, 220

(2d Cir. 2004))); McGullam v. Cedar Graphics, Inc., 609 F.3d 70, 75 (2d Cir. 2010). It is

axiomatic, however, that incidents occurring after a plaintiff's employment has ended cannot

contribute to his hostile work environment. See Oliver v. Penny, No. 1:19-cv-00233 (BKS/DJS),

2020 WL 7316125, *13 n.15 (N.D.N.Y. Dec. 11, 2020) (citing Ruggerio v. Dynamic Elec. Sys.

Inc., No. 12-cv-100, 2012 WL 3043102, *9, 2012 U.S. Dist. LEXIS 103940, at *27-28

(E.D.N.Y. July 25, 2012) ("The January 2011 reference had not effect upon plaintiff's work

environment, her working conditions or her ability to perform her job -- the hallmarks of a

hostile work environment -- because her employment ended in January 2010.")); Lonergan-

Milligan v. New York State Off. of Mental Health, No. 14-CV-274S, 2018 WL 6605686, *2 n.3

(W.D.N.Y. Dec. 17, 2018) (stating that "it is well established that a Plaintiff cannot rely on

events that occurred after her departure from the workplace to establish a hostile work

environment (collecting cases)); Fox v. Nat’l R.R. Passenger Corp. (Amtrak), No. 1:06-CV-1135

(LEK/RFT), 2009 WL 425806, *6 (N.D.N.Y. Feb. 19, 2009) (citations omitted).

       As discussed above, the only allegations Plaintiff has made that address conduct

occurring within the 300-day statutory period are Defendants' alleged calls to Ryder. However,

Plaintiff cannot rely on these allegations to support his hostile work environment claim because

                                               - 10 -
      Case 3:20-cv-00365-FJS-ATB Document 23 Filed 08/16/21 Page 11 of 23




they occurred after he had already left his position with Defendant SAGE on January 7, 2019.

As a result, Plaintiff's continuing violation argument fails because there are no timely allegations

to which he may attach his untimely allegations; and, thus, the Court grants Defendants' motion

to dismiss Plaintiff's Title VII hostile work environment claim.




C. Title VII retaliation claim

        As discussed above, all of Plaintiff's allegations from the time Defendant SAGE

employed him are untimely; and, as discrete acts, they cannot form the basis of a continuing

violation to state a retaliation claim. Therefore, Plaintiff's only timely allegation is that

Defendant Burlingame and other employees of Defendant SAGE contacted Ryder to provide a

negative reference and falsely inform it that Plaintiff had failed a drug test. However, unlike

Title VII discrimination claims, a plaintiff is entitled to assert a Title VII retaliation claim based

upon post-employment conduct. See Burlington N. & Santa Fe Ry. Co., 548 U.S. at 64 (stating

that "the antiretaliation provision, unlike the substantive provision, is not limited to

discriminatory actions that affect the terms and conditions of employment" (citations omitted));

Robinson v. Shell Oil Co., 519 U.S. 337, 346 (1997) (holding that "former employees are

included within [the Title VII antiretaliation provision's] coverage"); Oliver, 2020 WL 7316125,

at *14 (stating that "'[a] negative reference or similar actions taken with respect to a new

prospective employer can be considered an adverse action and therefore provide support for a

retaliation claim'" (quoting Shakerdge v. Tradition Fin. Servs., Inc., No. 16-cv-01940, 2017

4273292, at *5, 2017 U.S. Dist. LEXIS 157346, at *13-14 (D. Conn. Sept. 26, 2017))) (other

citations omitted). Therefore, the Court finds that Plaintiff has made allegations that are timely

for purposes of his Title VII retaliation claim.

                                                   - 11 -
      Case 3:20-cv-00365-FJS-ATB Document 23 Filed 08/16/21 Page 12 of 23




       Under Title VII, employers are prohibited from retaliating against employees for

complaining about employment discrimination. See Kessler v. Westchester Cnty. Dep't of Soc.

Servs., 461 F.3d 199, 205 (2d Cir. 2006). A prima facie retaliation claim requires a showing that

"(1) [the plaintiff] was engaged in protected activity; (2) the employer was aware of that activity;

(3) the [plaintiff] suffered a materially adverse action; and (4) there was a causal connection

between the protected activity and that adverse action." Lore v. City of Syracuse, 670 F.3d 127,

157 (2d Cir. 2012) (citing Kessler v. Westchester Department of Social Services, 461 F.3d 199,

205-06, 207-10 (2d Cir. 2006) ("Kessler")) (other citation omitted). For a retaliation claim to

survive a Rule 12(b)(6) motion, the plaintiff is merely required to give the defendants fair notice

of the retaliation claims and the grounds on which he bases such claims. See Viscecchia v.

Alrose Allegria LLC, 117 F. Supp. 3d 243, 256 (E.D.N.Y. 2015) (citing Swierkiewicz [v. Sorema

N.A.], 534 U.S. [506,] 512 [(2002)]).

       As to the first element, Plaintiff alleges that he complained to Ms. Cachilli about

Defendant Simpson's sexual advances towards him; and Defendants do not dispute that this was

a protected activity. Therefore, Plaintiff has satisfied the first element.

       As to the second element, a plaintiff is only required to show that his employer has

"general corporate knowledge" that he engaged in the protected activity, which may be satisfied

when a supervisor has knowledge of the protected activity. See Arroyo-Horne v. City of New

York, No. 16-CV-03857 (MKB), 2018 WL 4259866, *17 (E.D.N.Y. Sept. 5, 2018) (citing

Summa [v. Hofstra Univ.], 708 F.3d [115,] 125-26 [(2d Cir. 2013)] (holding that "[n]othing more

is necessary than general corporate knowledge that the plaintiff has engaged in a protected

activity" (citation and internal quotation marks omitted)); Zann Kwan v. Andalex Grp., LLC, 737

F.3d 834, 844 (2d Cir. 2013) (holding that a discrimination complaint to an officer of the

                                                - 12 -
      Case 3:20-cv-00365-FJS-ATB Document 23 Filed 08/16/21 Page 13 of 23




defendant-corporation imputed "general corporate knowledge of the plaintiff's protected activity"

to the corporation)) (other citation omitted). Plaintiff alleges that he complained about

Defendant Simpson's conduct to Ms. Cachilli, who was his supervisor at the time. This is

sufficient at the motion to dismiss stage to impute general corporate knowledge to Defendant

SAGE.

        With regard to the third element, a negative or false employment reference may be

considered an adverse employment action. See Jute v. Hamilton Sundstrand Corp., 420 F.3d

166, 178-79 (2d Cir. 2005); Oliver, 2020 WL 7316125, *14 (stating that a "'negative reference or

similar actions taken with respect to a new prospective employer can be considered an adverse

action and therefore provide support for a retaliation claim'" (quoting Shakerdge v. Tradition Fin.

Servs., Inc., No. 16-cv-01940, 2017 4273292, at *5, 2017 U.S. Dist. LEXIS 157346, at *13-14

(D. Conn. Sept. 26, 2017))) (other citations omitted). Thus, Plaintiff's allegation that Defendant

Burlingame and other employees of Defendant SAGE contacted his subsequent employer,

Ryder, to speak negatively about Plaintiff's job performance and to state that he had failed a drug

test satisfies the third element.

        With regard to the fourth element, a plaintiff can show the requisite causal connection

between the protected activity and the adverse employment action "either '(1) indirectly, by

showing that the protected activity was followed closely by discriminatory treatment, or through

circumstantial evidence such as disparate treatment of fellow employees who engaged in similar

conduct; or (2) directly, through evidence of retaliatory animus directed against the plaintiff by

the defendant.'" Littlejohn v. City of New York, 795 F.3d 297, 319 (2d Cir. 2015) (quoting

Gordon v. N.Y.C. Bd. of Educ., 232 F.3d 111, 117 (2d Cir. 2000)). Although the Second Circuit

has indicated that there is no bright-line outer limit for indirectly proving a connection through

                                               - 13 -
      Case 3:20-cv-00365-FJS-ATB Document 23 Filed 08/16/21 Page 14 of 23




temporal proximity, most courts within this Circuit have generally found that three months is

usually the outer limit unless a plaintiff provides other indicia of retaliatory motive. See

Lovejoy-Wilson v. NOCO Motor Fuel, Inc., 263 F.3d 208, 224 (2d Cir. 2001) (quotation

omitted); Wiley v. Plattsburgh, 407 F. Supp. 3d 119, 130 (N.D.N.Y. 2019) (citation omitted);

Lambert v. Trump Int'l Hotel and Tower, 304 F. Supp. 3d 405, 423 (S.D.N.Y. 2018) (quotation

and other citations omitted).

       Plaintiff does not allege sufficient facts for the Court to infer a causal connection between

his complaint about Defendant Simpson's conduct in August 2018 and the statements that

Defendant Burlingame and other employees made to Ryder. Furthermore, Plaintiff does not

provide approximate dates of when Defendant Simpson allegedly took her retaliatory actions

against him for complaining, which makes it difficult for the Court to evaluate whether a causal

connection based upon temporal proximity exists. 3 As currently pled without approximate dates,

it is reasonable to infer that Plaintiff's Berwick School assignment ended no later than two weeks

into August 2018, he complained to Ms. Cachilli one week later, and within the next two- to

three-weeks after such complaint (1) an unnamed individual removed Plaintiff as a traveling

driving instructor; (2) Defendant Simpson gave a negative performance review of Plaintiff and

conducted an "illegal background check" on him; and (3) Defendant Simpson requested that both

Ms. Cachilli and Ms. Van Valkenburg fire him, which neither supervisor did. See Dkt. No. 22 at

¶¶ 27-34. Based on this approximate timeline, the Court could reasonably infer that the last of

Defendant Simpson's retaliatory actions occurred around mid-September 2018.



3
  Although all of Plaintiff’s allegations occurring prior to January 7, 2019, are untimely, they are
relevant to analyzing whether Plaintiff plausibly alleged a causal connection between his
complaint and his allegation that Defendant Burlingame and other employees made negative
statements about him to Ryder.
                                               - 14 -
        Case 3:20-cv-00365-FJS-ATB Document 23 Filed 08/16/21 Page 15 of 23




         Plaintiff attempts to causally connect his August 2018 complaint with the statements that

Defendant Burlingame and other employees of Defendant SAGE made after January 7, 2019, by

arguing that all of the alleged acts are retaliatory because they all occurred after he complained

and directly demonstrate "ongoing antagonism." See Dkt. No. 18-6 at 20-22. However, Plaintiff

does not allege that Defendant Burlingame took any retaliatory actions against him until

becoming the Director of the Endicott School on December 14, 2018, at which time he allegedly

reduced Plaintiff's hours at Ms. Van Valkenburg's request. See Dkt. No. 22 at ¶¶ 34-38.

Plaintiff's only direct allegation connecting Defendant Burlingame's alleged actions with his

complaint or Defendant Simpson's alleged retaliatory actions is his conclusory allegation that

Defendant Burlingame reduced his hours when Ms. Van Valkenburg contacted him "to carry out

[Defendant] Simpson's nefarious goal of terminating Plaintiff." See id. at ¶ 34. Plaintiff's

allegation requires the Court to infer that Ms. Van Valkenburg either had her own animus, or

harbored Defendant Simpson's animus, against Plaintiff for about three months until she

requested that Defendant Burlingame terminate Plaintiff. This is an unreasonable inference to

draw, especially in light of Plaintiff's allegation that Ms. Van Valkenburg "never once took issue

with Plaintiff's performance, and even gave Plaintiff a glowing recommendation." See id. at

¶ 33.

         Given the lack of connection between Plaintiff's complaint and Defendant Burlingame's

initial action of reducing his hours, it is likewise difficult to establish a causal connection

between the complaint and the alleged adverse employment action, i.e., the negative employment

references that Defendant Burlingame and other employees provided to Ryder. Plaintiff merely

makes a conclusory allegation that Defendant SAGE "continued to retaliate against him" by

contacting Ryder without demonstrating how such continued retaliation was connected to either


                                                 - 15 -
      Case 3:20-cv-00365-FJS-ATB Document 23 Filed 08/16/21 Page 16 of 23




his original complaint to Ms. Cachilli or Defendant Simpson's initial retaliatory acts. See id. at

¶¶ 36-38. For example, Plaintiff failed to allege facts indicating how the statements that

Defendant Burlingame and the other employees allegedly made to Ryder were connected to the

negative performance review and "illegal background check" on him that Defendant Simpson

made at least four months prior. Plaintiff did not allege that Defendant Burlingame mentioned to

Ryder the alleged felonies revealed in the background check.

        Likewise, Plaintiff did not allege facts that allow the Court to draw a reasonable inference

that the statements made to Ryder about his negative job performance were "based on

discriminatory animus or for retaliatory reasons," as opposed to legitimate observations that

Defendant Burlingame and the other employees made on their own. See Jones v.

Bloomingdale's, No. 17-CV-1974 (RA), 2018 WL 1281819, *5 (S.D.N.Y. Mar. 8, 2018)

(holding that plaintiff failed to allege facts that permit the court to infer that negative references

made by former employer's employees were "based on discriminatory animus or for retaliatory

reasons"). In addition, by Plaintiff's own allegations, the statements that Defendant Burlingame

and other employees made to Ryder involved his on-the-job performance; and he does not allege

that his complaint to Ms. Cachilli was discussed with Ryder. See Abreu v. New York City Police

Dep't, 329 F. App’x 296, 298 (2d Cir. 2009) (summary order) (holding that plaintiff failed to

establish a causal connection between his EEOC complaint and negative statements made to his

subsequent employer because the statements concerned plaintiff's "on-the-job conduct" and did

not mention his EEOC complaint).

        Moreover, based on the above timeline, Defendant Burlingame allegedly reduced

Plaintiff's hours three months after Defendant Simpson's last retaliatory act and four months after

Plaintiff actually complained to Ms. Cachilli. See Dkt. No. 22 at ¶¶ 29-34. It was then allegedly

                                                 - 16 -
      Case 3:20-cv-00365-FJS-ATB Document 23 Filed 08/16/21 Page 17 of 23




another three to four weeks before Defendant Burlingame and other employees allegedly

committed the relevant adverse employment action by contacting Ryder, which widens the

temporal gap to about four months after Defendant Simpson's last retaliatory act, and about five

months after the relevant protected activity, i.e., Plaintiff's complaint to Ms. Cachilli. This gap is

insufficient to establish a causal connection without anything more than a conclusory allegation

that Ms. Van Valkenburg contacted Defendant Burlington to carry out "Simpson's nefarious

goal." See Mills-Sanchez v. Research Found. for State Univ. of New York, No. 1:18-cv-723

(GLS/DJS), 2019 WL 2549726, *7-*12 (N.D.N.Y. June 20, 2019), aff’d, 820 F. App'x 63 (2d

Cir. 2020) (summary order) (citing Hollander v. Am. Cyanamid Co., 895 F.2d 80, 85-86 (2d Cir.

1990) (noting that "the Second Circuit has held that temporal proximity of three months is not

sufficient to satisfy the causal connection element")); Deebs v. Alstom Transp., Inc., 550 F. Supp.

2d 385, 393 (W.D.N.Y. 2008) (noting that "'district courts within the Second Circuit have

consistently held that passage of two to three months between the protected activity and the

adverse employment action does not allow for an inference of causation'" (quoting Murray v.

Visiting Nurse Servs. of New York, 528 F. Supp. 2d 257, 271 (S.D.N.Y. 2007))).

       Accordingly, the Court grants Defendants' motion to dismiss Plaintiff's Title VII

retaliation claim because he has not plausibly alleged a causal connection between his August

2018 complaint and his only timely allegation of an adverse employment action in January and

February 2019.




                                                - 17 -
      Case 3:20-cv-00365-FJS-ATB Document 23 Filed 08/16/21 Page 18 of 23




D. Plaintiff’s cross-motion for leave to amend his amended complaint

        Plaintiff filed a cross-motion for leave to amend his amended complaint with his

proposed Second Amended Complaint ("PSAC") attached as an exhibit. See Dkt. No. 18-4; Dkt.

No. 18-6 at 24-25. Federal Rule of Civil Procedure 15(a)(2) provides that courts should freely

grant a plaintiff leave to amend his complaint when justice so requires. See Haag v. MVP Health

Care, 866 F. Supp. 2d 137, 140 (N.D.N.Y. 2012) (citing Fed. R. Civ. P. 15(a)(2)). However,

courts should deny leave to amend as futile where the proposed amended complaint is unable to

survive a motion to dismiss. See id. (citing Dougherty v. Town of N. Hempstead Bd. of Zoning

Appeals, 282 F.3d 83, 88 (2d Cir. 2002)); Cottone v. Does, No. 1:17-cv-1006 (DNH/TWD), 2018

WL 2021513, *4 (N.D.N.Y. Apr. 30, 2018) (citing Nettis [v. Levitt], 241 F.3d [186,] 194 n.4 [(2d

Cir. 2001)]).

        Plaintiff's PSAC is largely the same as his complaint and amended complaint. In relevant

part, Plaintiff has merely added slightly more details regarding the authority Defendants Simpson

and Burlingame had as the supervisor of the Berwick school and the Director of the Endicott

School, respectively. See Dkt. No. 18-4 at ¶¶ 12-13. Additionally, Plaintiff added conclusory

allegations that (1) Defendant Simpson "manipulated [Ms.] Van Valkenburg and [Defendant]

Burlingame to take adverse action against [him]"; (2) Defendant SAGE "acted based solely on

[Defendant] Simpson's retaliatory and discriminatory animus, namely as Simpson's 'cat's paw'";

and (3) Defendant Simpson's discriminatory and retaliatory acts were the but-for cause of his

removal as a traveling instructor, Defendant Burlingame's reduction of his hours, and his alleged

constructive discharge. See id. at ¶¶ 34-35. These new allegations address a cat's paw theory of

liability.




                                              - 18 -
     Case 3:20-cv-00365-FJS-ATB Document 23 Filed 08/16/21 Page 19 of 23




       Given that Plaintiff's only timely allegation is a post-employment act, the only federal

claim to which the cat's paw theory in his PSAC could apply is his Title VII retaliation claim.

However, even applying the cat's paw theory to Plaintiff's retaliation claim, the Court finds that

his proposed amendments are futile for the reasons that follow.

       The cat's paw theory of liability requires the plaintiff to establish that he was "'fired or

subjected to some other adverse employment action by a supervisor who himself has no

discriminatory motive, but who has been manipulated by a subordinate who does have such a

motive and intended to bring about the adverse employment action.'" Edwards v. Rochester Inst.

of Tech, No. 10-CV-6553-FPG, 2018 WL 1569357, *23 (W.D.N.Y. Mar. 29, 2018) (quoting

[Vasquez v. Empress Ambulance Serv., Inc., 835 F.3d 267,] 272 [(2d Cir. 2016)]). A plaintiff

will only succeed under a cat's paw theory "when an employer in effect adopts an employee's

unlawful animus by acting negligently with respect to the information provided by the employee,

and thereby affords that biased employee an outsize role in its own employment decision[.]"

Vasquez v. Empress Ambulance Serv., Inc., 835 F.3d 267, 275 (2d Cir. 2016). Thus, an employer

will be liable under the cat's paw theory when its "'decisionmakers are overly deferential to the

biased individual's recommendations.'" Zagaja v. Vill. of Freeport, No. 10-cv-3660

(JFB)(WDW), 2013 WL 2405440, *12 (E.D.N.Y. June 3, 2013) (quotation and other citations

omitted).

       Plaintiff alleges in his PSAC that Defendant Simpson "manipulated" Ms. Van

Valkenburg and Defendant Burlingame to take adverse action against him. See Dkt. No. 18-4 at

¶ 34. Similarly, Plaintiff argues in his opposition to Defendants' motion that Defendant

"Simpson's conduct continued when she . . . engaged at least three employees, [Ms.] Cachilli,

[Defendant] Burlingame, and [Ms.] Van Valkenburg, to end Plaintiff's employment." See Dkt.

                                                - 19 -
      Case 3:20-cv-00365-FJS-ATB Document 23 Filed 08/16/21 Page 20 of 23




No. 18-6 at 21. This allegation is insufficient as it discusses other alleged adverse actions that

Defendants took against him yet fails to address the ultimate adverse employment action at issue,

namely Defendant Burlingame and others contacting Ryder. Additionally, the manipulation

allegation is insufficiently conclusory because it simply states that Defendant Simpson

"manipulated" Defendant Burlingame and Ms. Van Valkenburg without providing any facts to

indicate how Defendant Simpson influenced these employees' employment decisions. Similarly,

Plaintiff's allegation that Defendant Simpson's actions were the but-for cause of his reduced

hours, removal as a driving instructor, and constructive discharge fails to both address the

ultimate adverse employment action at issue and provide facts indicating how Defendant

Simpson's actions were the but-for cause of such incidents. See id. at ¶ 35. Notably, in the four

paragraphs of the PSAC that immediately follow Plaintiff's "manipulation" and "but-for"

allegations, he reiterates verbatim his original allegation that Defendant Burlingame and other

employees contacted Ryder, but he omits any allegation that Defendant Simpson was involved at

all in these actions that Defendant Burlingame and the other employees took. See id. at ¶¶ 36-39.

       Furthermore, Plaintiff's PSAC does not contain nonconclusory allegations that indicate

Defendant Simpson even had the ability to influence decisionmakers at Defendant SAGE,

especially considering the fact that she had been 4 to 5 months removed from supervising

Plaintiff at the time the alleged adverse employment action occurred. See Edwards, 2018 WL

1569357, at *23-*24 (granting summary judgment to dismiss the plaintiff's cat's paw retaliation

claim where the employee who allegedly influenced the plaintiff's supervisor no longer had

authority or supervision over the plaintiff, and the plaintiff did not demonstrate how such

employee influenced his supervisor's decision).




                                               - 20 -
      Case 3:20-cv-00365-FJS-ATB Document 23 Filed 08/16/21 Page 21 of 23




        In support of his cat's paw argument, Plaintiff cites ¶¶ 31-34 of his Amended Complaint

as evidence of Defendant Simpson's ability to influence Defendant SAGE's decisionmakers, but

those paragraphs merely contain conclusory allegations that Defendant Simpson's retaliatory

actions were the reason that Plaintiff was subjected to his alleged removal as a traveling

instructor and reduced hours and, again, fail to tie Defendant Simpson's influence to the much

later contact that Defendant Burlingame made with Ryder. See Dkt. No. 18-6 at 18 (citing Dkt.

No. 22 at ¶¶ 31-34). Additionally, Plaintiff has not alleged that Defendant Simpson actually

requested any of Defendant SAGE's employees to take an adverse action against Plaintiff after

she unsuccessfully attempted to have Ms. Cachilli and Ms. Van Valkenburg terminate him in

August or September 2018. Thus, it is unclear how Defendant Simpson influenced Defendant

SAGE's decisionmakers to provide Ryder with negative statements about Plaintiff in January or

February 2019. See Ninying v. New York City Fire Dep’t, 807 F. App'x 112, 115 (2d Cir. 2020)

(summary order) (holding that plaintiff's conclusory allegation was insufficient to state a

retaliation claim); Garvey v. Childtime Learning Ctr., No. 5:16-CV-1073 (TJM/ATB), 2017 WL

2535851, *4 (N.D.N.Y. Apr. 21, 2017) (stating that "[c]onclusory allegations are insufficient to

state a claim under the civil rights statutes" (citation omitted)).

        Accordingly, the Court finds that Plaintiff's PSAC still fails to state a plausible Title VII

retaliation claim because he has not plausibly alleged a causal connection between his complaint

to Ms. Cachilli and the negative statements that Defendant Burlingame and other employees

made to Ryder about him, either directly or under a cat's paw theory. See Edwards, 2018 WL

1569357, at *23-*24 (holding that retaliation claim based upon a cat's paw theory failed where

plaintiff did not establish the causal connection element); Setelius v. Nat'l Grid Elec. Servs. LLC,

No. 11-CV-5528 (MKB), 2014 WL 4773975, *23-*24 (E.D.N.Y. Sept. 24, 2014) (holding that


                                                 - 21 -
      Case 3:20-cv-00365-FJS-ATB Document 23 Filed 08/16/21 Page 22 of 23




the causal connection element was not met where the plaintiff failed to demonstrate that the

decisionmakers who took the adverse employment action were influenced or encouraged by an

employee with knowledge of the protected activity). Thus, the Court denies Plaintiff's cross-

motion for leave to amend his amended complaint as futile.




E. Supplemental jurisdiction

       When a district court dismisses all claims over which it has original jurisdiction, it may

decline to exercise supplemental jurisdiction over a plaintiff's remaining state-law claims sua

sponte. See 28 U.S.C. § 1367(c)(3); Terrill v. Windham-Ashland-Jewett Cent. Sch. Dist., 176 F.

Supp. 3d 101, 111-12 (N.D.N.Y. 2016) (citations omitted). In deciding whether to exercise

supplemental jurisdiction, courts balance "the traditional 'values of judicial economy,

convenience, fairness, and comity[.]'" Kolari v. New York-Presbyterian Hosp., 455 F.3d 118,

122 (2d Cir. 2006) (quoting [Carnegie-Mellon Univ. v.] Cohill, 484 U.S. [343,] 350, 108 S. Ct.

614 [(1988)]). Generally, where a court dismisses all original jurisdiction claims prior to trial, the

factors will weigh in favor of the court declining to exercise supplemental jurisdiction over the

remaining state-law claims. See id. (quoting [Cohill,] 484 U.S. at 350 n.7, 108 S. Ct. 614) (other

citation omitted).

       Given that the Court has granted Defendants' motion to dismiss Plaintiff's Title VII sex

discrimination, hostile work environment, and retaliation claims and denied Plaintiff's cross-

motion to amend his amended complaint, the only remaining claims are Plaintiff's state-law

claims. Therefore, based upon a balancing of the four factors and considering that the instant

action is at the motion to dismiss stage, the Court declines to exercise supplemental jurisdiction


                                                - 22 -
      Case 3:20-cv-00365-FJS-ATB Document 23 Filed 08/16/21 Page 23 of 23




over Plaintiff's remaining state-law claims and dismisses such claims without prejudice pursuant

to 28 U.S.C. § 1367(c)(3).




                                          III. CONCLUSION

        After carefully considering the entire file in this matter, the parties' submissions, and the

applicable law, and for the above-stated reasons, the Court hereby

        ORDERS that Defendants' motion to dismiss Plaintiff's Title VII sex discrimination,

hostile work environment, and retaliation claims against them, see Dkt. No. 13, is GRANTED;

and the Court further

        ORDERS that Plaintiff's cross-motion to amend his amended complaint, see Dkt. No. 18,

is DENIED; and the Court further

        ORDERS that Plaintiff's state-law claims for (1) sex discrimination, pursuant to New

York Executive Law § 296; (2) quid pro quo sexual harassment, pursuant to New York

Executive Law § 296; (3) retaliation, pursuant to New York Executive Law § 296; and (4) aiding

and abetting, pursuant to New York Executive Law § 296, are DISMISSED without prejudice

pursuant to 28 U.S.C. § 1367(c)(3); and the Court further

        ORDERS that the Clerk of the Court shall enter judgment in favor of Defendants and

close this case.

IT IS SO ORDERED.

Dated: August 16, 2021
       Syracuse, New York


                                                - 23 -
